            Case 1:18-cv-03629-KPF Document 106 Filed 04/21/20 Page 1 of 10




                                                                                         COURTESY COPY


                                       STATE OF NEW YORK
                                OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                          DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                             LITIGATION BUREAU

                                    Writer’s Direct Dial: (212) 416-8651


                                                 April 20, 2020

    By ECF

                                                                       MEMO ENDORSED
    Honorable Katherine Polk Failla
    United States District Court
    Southern District of New York
    40 Foley Square, Room 2103
    New York, New York 10007

                    Re:      Kaplan v. N.Y.S. Dep’t of Labor, No. 18 Civ. 3629 (KPF)

    Dear Judge Failla:

            This Office represents the New York State Department of Labor (“DOL”). We write in
    opposition to Plaintiff’s letter-motion dated April 16, 2020. (ECF No. 100.) On its face,
    Plaintiff’s motion seeks leave to file a redacted memorandum that DOL produced in discovery, a
    matter that is not at issue between the parties, as detailed below. (Id. at 1.) But Plaintiff’s
    ultimate goal, as stated in his letter-motion, is to compel the production of the unredacted
    memorandum (id. at 2), which seeks legal advice from DOL’s General Counsel and another State
    government attorney. Plaintiff’s application should be denied because the memorandum is
    protected from discovery by the attorney-client privilege.

                                                  Background

            Plaintiff Fredy Kaplan (“Plaintiff”), a terminated DOL attorney, filed this action on April
    24, 2018 (ECF No. 1) and filed his Amended Complaint on October 29, 2018 (ECF No. 51). As
    limited by the Court’s Opinion and Order dated July 19, 2019 (ECF No. 70), Plaintiff asserts
    three claims under Title VII of the Civil Rights Act of 1964: a hostile work environment based
    on a co-worker’s alleged anti-Semitic comments, and retaliation for Plaintiff’s complaints about
    those comments and the same co-worker’s alleged sexist remarks.

           DOL’s Division of Equal Opportunity Development (“DEOD”) investigated Plaintiff’s
    complaints against the co-worker, John-Raphael Pichardo, Esq. The investigation, led by
    DEOD’s director at the time, Selica Y. Grant, Esq., confirmed that Pichardo had made sexist
    remarks and found it probable that he had made anti-Semitic comments regarding Plaintiff. DOL
    took decisive action as a result, and Pichardo resigned his position to avoid termination.

                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
          Case
          Case1:18-cv-03629-KPF
               1:18-cv-03629-KPF Document
                                 Document106
                                          104 Filed
                                              Filed04/21/20
                                                    04/20/20 Page
                                                             Page22of
                                                                    of10
                                                                       4
Hon. Katherine Polk Failla                                                                             Page 2 of 4
April 20, 2020

        Subsequently, Plaintiff admitted fabricating his allegations that Pichardo had made anti-
Semitic remarks, prompting DOL to arrange for a second, independent investigation. That
investigation determined that Plaintiff did not have a factual basis for his allegations against
Pichardo when he lodged his complaint, and thus had violated federal and state laws and DOL
policies. Given the same choice as Pichardo, Plaintiff refused to resign and was discharged.

        At her deposition on April 16, 2020, Ms. Grant testified regarding DEOD’s investigation
and its determination that Pichardo had violated DOL’s anti-discrimination policy. She testified
that the State’s attorneys concurred in that finding, and also concluded that Pichardo’s conduct
did not rise to the level of a violation of federal or state law. Under questioning from Plaintiff’s
attorney Saul D. Zabell, Esq., Ms. Grant recounted summarizing her analysis in a draft report or
memorandum addressed to DOL General Counsel Pico Ben-Amotz, Esq., and Elaine Bartley,
Esq., the director of the Workforce Development Unit in the Governor’s Office of Employee
Relations (“GOER”). The memorandum is designated as “PRIVILEGED AND
CONFIDENTIAL/REQUEST FOR LEGAL ADVICE.” Ms. Grant further testified that an
attorney working in DOL Counsel’s Office, Amy Karp, Esq., made “administrative” and
grammatical comments on the draft report, and advised DEOD regarding the applicable law.

        DOL has complied with Plaintiff’s valid discovery requests concerning the DEOD
investigation. For example, DOL produced emails, notes of witness interviews, questions
prepared for DEOD’s questioning of Pichardo, an audio recording of that interrogation, Ms.
Grant’s closing memorandum, and her letters to Plaintiff and Pichardo regarding the outcome of
the investigation. 1 On November 21, 2019, DOL produced Ms. Grant’s memorandum to Mr.
Ben-Amotz and Ms. Bartley in redacted format. On the same date, DOL produced the report of
the subsequent investigation into whether Plaintiff fabricated his allegations against Pichardo,
which repeatedly referred to Ms. Grant’s report and its findings. DOL subsequently produced
several redacted drafts of the report that were stored electronically. Plaintiff’s counsel did not
inquire about the report or the redactions prior to Ms. Grant’s deposition on April 16, 2020.

                  Plaintiff’s Two-Step Application To The Court Is Unnecessary

         Plaintiff seeks leave to file Ms. Grant’s redacted memorandum pursuant to Rule 9(B)(i)
of the Court’s Individual Rules of Practice in Civil Cases. Plaintiff appears to misconstrue the
rule, which in our view applies when a party redacts a document for submission to the Court.
Contrary to Plaintiff’s letter, his counsel did not request, and we did not refuse to consent, to
filing the redacted memo, which we are submitting now for the Court’s convenience. See Ex. A.
The remainder of this letter addresses Plaintiff’s challenge to DOL’s assertion of privilege.




1
  Notably, the testimony of Ms. Grant and Plaintiff confirms that DOL sent only one letter to Plaintiff regarding the
DEOD investigation, and that contrary to the Complaint’s allegations, the letter does not state that DOL found “anti-
Semitic and hostile comments in the workplace” to be “acceptable.” (ECF No. 68-1, ¶ 48.) As the Court observed in
its Opinion and Order on DOL’s motion to dismiss, it is doubtful that Plaintiff’s claims can survive further motion
practice in the absence of a letter stating that such conduct was acceptable to the DOL. (ECF No. 70, at 25.)
        Case 1:18-cv-03629-KPF Document 106 Filed 04/21/20 Page 3 of 10
Hon. Katherine Polk Failla                                                               Page 3 of 4
April 20, 2020

                      Ms. Grant’s Memorandum to Counsel Is Privileged

        The U.S. Supreme Court has held that sound legal advice “depends upon the lawyer’s
being fully informed by the client,” and thus, “the privilege exists to protect not only the giving
of professional advice to those who can act on it but also the giving of information to the lawyer
to enable him to give sound and informed advice.” Upjohn Co. v. United States, 449 U.S. 383,
389-90 (1981). See also United States v. Ghavami, 882 F. Supp. 2d 532, 536 (S.D.N.Y. 2012).
“The attorney-client privilege protects from disclosure ‘(1) a communication between client and
counsel that (2) was intended to be and was in fact kept confidential, and (3) was made for the
purpose of obtaining or providing legal advice.’” Ghavami, 882 F. Supp. 2d. at 536 (quoting In
re Cnty. of Erie, 473 F.3d 413, 419 (2d Cir. 2007)).

        “[I]t is clear that the privilege ‘protects confidential communications between
government counsel and their clients that are made for the purpose of obtaining or providing
legal assistance.’” Loguidice v. McTiernan, No. 114 Civ. 1323 (TJM) (CFH), 2016 WL 4487779,
at *6 (N.D.N.Y. Aug. 25, 2016) (quoting In re Cnty. of Erie, 473 F.3d at 418) (additional
citations omitted). See also Trudeau v. N.Y.S. Consumer Protection Bd., 237 F.R.D. 325, 335-36
(N.D.N.Y. 2006) (“The privilege also protects communications between a government attorney
and employees whom he or she serves in civil suits between government agencies and private
litigants.”) (citations and internal quotation marks omitted)).

        Applying these principles, the report sought by Plaintiff is plainly privileged. It was sent
to Ms. Bartley at GOER (and possibly Mr. Ben-Amotz, though Ms. Grant did not recall sending
it to him) to request legal advice, and it has been kept confidential ever since. GOER is the
Governor’s representative in employee relations matters, see N.Y. Exec. L. § 650 et seq., and is
responsible for providing state agencies with legal advice in labor and disciplinary matters. See
generally https://goer.ny.gov/about-goer. Courts have recognized that a state agency’s request or
receipt of legal advice from GOER as to whether an employee violated laws or regulations
“would appear to be an attorney client privileged matter.” Loguidice v. McTiernan, 2017 WL
3327599, at *4 (N.D.N.Y. Aug. 3, 2017) (denying reconsideration) (emphasis in original).

        On its face, the DEOD report requested legal advice, and pursuant to DOL’s and GOER’s
policies at the time, the report sought counsel’s review and approval of the findings and course
of action proposed by DEOD. Indeed, Ms. Grant testified that it was counsel, not DEOD, who
determined that Pichardo’s conduct, while in violation of DOL policy, did not violate federal or
state anti-discrimination laws. There is no basis to find that the attorney-client privilege does not
apply, or that DOL has waived it.

       Finally, as was true of Plaintiff’s unsuccessful motion to compel the deposition testimony
of Ms. Karp, the DEOD reports are irrelevant. It is undisputed that DEOD determined that
Pichardo violated DOL’s anti-discrimination policy and outlined several options for Pichardo’s
managers, who offered Pichardo the choice to resign in lieu of termination, which he accepted.
Ms. Grant’s request for legal guidance in the matter can add nothing of relevance to these facts.

       Accordingly, Plaintiff’s application should be denied in its entirety. We appreciate the
Court’s continued attention to this matter.
            Case 1:18-cv-03629-KPF Document 106 Filed 04/21/20 Page 4 of 10
    Hon. Katherine Polk Failla                                          Page 4 of 4
    April 20, 2020


                                           Respectfully,

                                                /s/

                                           Michael A. Berg
                                           Assistant Attorney General

    cc: Saul D. Zabell, Esq.
        Ryan T. Biesenbach, Esq.
The Court is in receipt of Plaintiff's letter seeking permission to file a
redacted document as a prelude to compelling production of the unredacted
version (Dkt. #100), and Defendant's response (Dkt. #104). Before
resolving the matter, the Court wishes to review the unredacted version of
the document at issue in camera. Accordingly, Defendant is directed to
email an unredacted version of the document to the inbox of the Court's
chambers.
Dated:     April 21, 2020                   SO ORDERED.
           New York, New York



                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
Case
Case 1:18-cv-03629-KPF
     1:18-cv-03629-KPF Document
                       Document 104-1
                                106 Filed
                                      Filed04/21/20
                                            04/20/20 Page
                                                      Page5 1ofof106




                     Exhibit A
Case
Case 1:18-cv-03629-KPF
     1:18-cv-03629-KPF Document
                       Document 104-1
                                106 Filed
                                      Filed04/21/20
                                            04/20/20 Page
                                                      Page6 2ofof106
Case
Case 1:18-cv-03629-KPF
     1:18-cv-03629-KPF Document
                       Document 104-1
                                106 Filed
                                      Filed04/21/20
                                            04/20/20 Page
                                                      Page7 3ofof106
Case
Case 1:18-cv-03629-KPF
     1:18-cv-03629-KPF Document
                       Document 104-1
                                106 Filed
                                      Filed04/21/20
                                            04/20/20 Page
                                                      Page8 4ofof106
Case
Case 1:18-cv-03629-KPF
     1:18-cv-03629-KPF Document
                       Document 104-1
                                106 Filed
                                      Filed04/21/20
                                            04/20/20 Page
                                                      Page9 5ofof106
Case
Case 1:18-cv-03629-KPF
     1:18-cv-03629-KPF Document
                       Document 106
                                104-1Filed
                                        Filed
                                            04/21/20
                                              04/20/20Page
                                                        Page
                                                           106ofof10
                                                                   6
